Citation Nr: 0630877	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to September 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran testified before the 
undersigned at a Travel Board hearing in April 2006.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
and if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist the veteran in obtaining medical examinations 
or opinions if necessary.  38 U.S.C.A. § 5103A(d).  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or symptoms of a current disability, the record 
indicates that the disability or symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim. Id.  The evidence of a link between current disability 
and service must be competent.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran claims that he suffers from back and left knee 
disorders due to injuries sustained in service.  He asserts 
that he injured his back during a football game and that he 
injured his knee while leaving the "EM" club while in 
service.  

The veteran's service medical records show that he reported 
to sick call in November 1958 after being kicked in his left 
side lumbar area during a football game.  Subsequently, on 
three occasions in January 1959 the veteran returned to sick 
call and complained of pain on both sides of his back.  On 
one of these occasions, the veteran attributed the pain to 
his November 1958 injury.  The service medical records also 
show that the veteran fell and injured his knee (it is 
unclear which knee) while leaving the "EM" Club in August 
1959.  The report noted that the knee was tender below the 
patella and that X-rays were negative.  The veteran's 
September 1959 separation examination shows a normal spine 
and lower extremities and in his report of medical history 
the veteran denied any "bone, joint, or other deformity."    

The claims folder contains competent evidence that the 
veteran has back and left knee disorders.  Private records 
dated in February 1994 show degenerative changes of the 
lumbar spine and records dated April 2000 show a diagnosis of 
chronic lumbar radiculopathy.  Also, private records dated in 
July 1995 show a diagnosis of degenerative arthritis of the 
left knee with varus deformity as a result of a March 1994 on 
the job injury.  Such evidence is competent evidence of 
current back and left knee disabilities.  

The claims folder also contains a possible nexus between the 
veteran's back disorder and service.  In a March 2006 
statement, Dr. T.F., the veteran's private physician stated 
that he reviewed the veteran's service medical records 
showing complaints of "right-sided back pain for at least 
three months."  Dr. T.F. also stated that the veteran 
complained of falling on his back in Germany due to icy 
conditions.  Dr. T.F. reported that the veteran currently 
suffers from low back pain (L4-L5) and opined that his 
history of a fall in service may have contributed to his 
chronic back pain while in the army.         

Given the above evidence concerning the existence of current 
back and left knee disorders and an indication that these 
disorders may be related to the veteran's service, a VA 
examination should be afforded on remand to determine the 
extent and etiology of the claimed conditions.  See Horowitz 
v. Brown, 5 Vet. App. 217, 222 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original 
Jurisdiction (AOJ) should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded a medical examination to 
determine the nature, extent and 
etiology of any current low back 
disability and any current left knee 
disability.  All diagnostic tests and 
studies indicated by the examiner 
should be performed.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination. 
 
After reviewing the records contained 
in the claims folder and examining 
the appellant, the examiner is 
requested to express an opinion as to 
the following questions:
    
*	What disabilities, if 
any, of the low back 
and/or left knee are 
currently present?
    
?	Is it at least as likely as not 
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 to September 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran testified before the 
undersigned at a Travel Board hearing in April 2006.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
and if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist the veteran in obtaining medical examinations 
or opinions if necessary.  38 U.S.C.A. § 5103A(d).  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or symptoms of a current disability, the record 
indicates that the disability or symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim. Id.  The evidence of a link between current disability 
and service must be competent.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The veteran claims that he suffers from back and left knee 
disorders due to injuries sustained in service.  He asserts 
that he injured his back during a football game and that he 
injured his knee while leaving the "EM" club while in 
service.  

The veteran's service medical records show that he reported 
to sick call in November 1958 after being kicked in his left 
side lumbar area during a football game.  Subsequently, on 
three occasions in January 1959 the veteran returned to sick 
call and complained of pain on both sides of his back.  On 
one of these occasions, the veteran attributed the pain to 
his November 1958 injury.  The service medical records also 
show that the veteran fell and injured his knee (it is 
unclear which knee) while leaving the "EM" Club in August 
1959.  The report noted that the knee was tender below the 
patella and that X-rays were negative.  The veteran's 
September 1959 separation examination shows a normal spine 
and lower extremities and in his report of medical history 
the veteran denied any "bone, joint, or other deformity."    

The claims folder contains competent evidence that the 
veteran has back and left knee disorders.  Private records 
dated in February 1994 show degenerative changes of the 
lumbar spine and records dated April 2000 show a diagnosis of 
chronic lumbar radiculopathy.  Also, private records dated in 
July 1995 show a diagnosis of degenerative arthritis of the 
left knee with varus deformity as a result of a March 1994 on 
the job injury.  Such evidence is competent evidence of 
current back and left knee disabilities.  

The claims folder also contains a possible nexus between the 
veteran's back disorder and service.  In a March 2006 
statement, Dr. T.F., the veteran's private physician stated 
that he reviewed the veteran's service medical records 
showing complaints of "right-sided back pain for at least 
three months."  Dr. T.F. also stated that the veteran 
complained of falling on his back in Germany due to icy 
conditions.  Dr. T.F. reported that the veteran currently 
suffers from low back pain (L4-L5) and opined that his 
history of a fall in service may have contributed to his 
chronic back pain while in the army.         

Given the above evidence concerning the existence of current 
back and left knee disorders and an indication that these 
disorders may be related to the veteran's service, a VA 
examination should be afforded on remand to determine the 
extent and etiology of the claimed conditions.  See Horowitz 
v. Brown, 5 Vet. App. 217, 222 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original 
Jurisdiction (AOJ) should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded a medical examination to 
determine the nature, extent and 
etiology of any current low back 
disability and any current left knee 
disability.  All diagnostic tests and 
studies indicated by the examiner 
should be performed.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination. 
 
After reviewing the records contained 
in the claims folder and examining 
the appellant, the examiner is 
requested to express an opinion as to 
the following questions:
    
*	What disabilities, if 
any, of the low back 
and/or left knee are 
currently present?
    
?	Is it at least as likely as not 
that the veteran's current low 
back disability, if any, is 
causally related to his in-
service November 1958 back injury 
or to any other incident of 
service?

?????Is it at least as likely as not 
that the veteran's current left 
knee disability, if any, is 
causally related to his in-
service August 1959 knee injury 
or to any other incident of 
service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  

The examiner's attention is 
specifically directed to the 
veteran's service medical records 
(white tab so marked); the July 1995 
and February 1997 operative reports 
(green tabs) showing left knee 
surgery; a VA outpatient treatment 
report dated in February 2003 showing 
a history of left knee injury at work 
in March 1994 (yellow tab); a March 
2006 statement from Dr. T.F. showing 
a possible nexus between the 
veteran's back disorder and service; 
private records dated in February 
1994 and April 2000 showing a current 
back disorder; and the veteran's 
contentions in October 2004 (orange 
tab).

2.  After the development requested 
above has been completed, the AOJ 
should readjudicate the appellant's 
claim.  If the benefits sought continue 
to be denied, the AOJ should issue a 
supplemental statement of the case 
(SSOC).  Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



